Frequently Asked Questions about the Rights of
Students with Disabilities in Public Charter Schools under the
Individuals with Disabilities Education Act

Notice of Language Assistance
Notice of Language Assistance: If you have difficulty understanding English, you may, free of charge, request
language assistance services for this Department information by calling 1-800-USA-LEARN (1-800-872-5327)
(TTY: 1-800-877-8339), or email us at: Ed.Language.Assistance@ed.gov.
Aviso a personas con dominio limitado del idioma inglés: Si usted tiene alguna dificultad en entender el idioma
inglés, puede, sin costo alguno, solicitar asistencia lingüística con respecto a esta información llamando al 1-800USA-LEARN (1-800-872-5327) (TTY: 1-800-877-8339), o envíe un mensaje de correo electrónico a:
Ed.Language.Assistance@ed.gov.
致英语能力有限人士：如果您不懂英语，或者使用英语有困难，您可以要求获得向公众提供的免费语言协
助服务，帮助您了解教育部资讯。如您需要有关口译或笔译的详细资讯，请致电1-800-USA-LEARN（1800-872-5327）（听语障碍人士专线：1-800-877-8339）或致电邮：Ed.Language.Assistance@ed.gov。
給英語能力有限人士的通知: 如果您不懂英語， 或者使用英语有困难，您可以要求獲得向大眾提供的語言
協助服務，幫助您理解教育部資訊。這些語言協助服務均可免費提供。如果您需要有關口譯或筆譯服務的
詳細資訊，請致電 1-800-USA-LEARN (1-800-872-5327) (聽語障人士專線：1-800-877-8339),或電郵:
Ed.Language.Assistance@ed.gov。
Thông báo dành cho những người có khả năng Anh ngữ hạn chế: Nếu quý vị gặp khó khăn trong việc hiểu Anh
ngữ thì quý vị có thể yêu cầu các dịch vụ hỗ trợ ngôn ngữ cho các tin tức của Bộ dành cho công chúng. Các dịch vụ
hỗ trợ ngôn ngữ này đều miễn phí. Nếu quý vị muốn biết thêm chi tiết về các dịch vụ phiên dịch hay thông dịch, xin
vui lòng gọi số 1-800-USA-LEARN (1-800-872-5327) (TTY: 1-800-877-8339), hoặc email:
Ed.Language.Assistance@ed.gov.
영어 미숙자를 위한 공고: 영어를 이해하는 데 어려움이 있으신 경우, 교육부 정보 센터에 일반인 대상 언어
지원 서비스를 요청하실 수 있습니다. 이러한 언어 지원 서비스는 무료로 제공됩니다. 통역이나 번역
서비스에 대해 자세한 정보가 필요하신 경우, 전화번호 1-800-USA-LEARN (1-800-872-5327) 또는 청각
장애인용 전화번호 1-800-877-8339 또는 이메일주소 Ed.Language.Assistance@ed.gov 으로 연락하시기
바랍니다.
Paunawa sa mga Taong Limitado ang Kaalaman sa English: Kung nahihirapan kayong makaintindi ng English,
maaari kayong humingi ng tulong ukol dito sa inpormasyon ng Kagawaran mula sa nagbibigay ng serbisyo na
pagtulong kaugnay ng wika. Ang serbisyo na pagtulong kaugnay ng wika ay libre. Kung kailangan ninyo ng dagdag
na impormasyon tungkol sa mga serbisyo kaugnay ng pagpapaliwanag o pagsasalin, mangyari lamang tumawag sa
1-800-USA-LEARN (1-800-872-5327) (TTY: 1-800-877-8339), o mag-email sa: Ed.Language.Assistance@ed.gov.
Уведомление для лиц с ограниченным знанием английского языка: Если вы испытываете трудности в
понимании английского языка, вы можете попросить, чтобы вам предоставили перевод информации,
которую Министерство Образования доводит до всеобщего сведения. Этот перевод предоставляется
бесплатно. Если вы хотите получить более подробную информацию об услугах устного и письменного
перевода, звоните по телефону 1-800-USA-LEARN (1-800-872-5327) (служба для слабослышащих: 1-800877-8339), или отправьте сообщение по адресу: Ed.Language.Assistance@ed.gov.

Notice of Significant Guidance. The U.S. Department of Education (Department) has determined
that this Frequently Asked Questions document is significant guidance under the Office of
Management and Budget’s Final Bulletin for Agency Good Guidance Practices, 72 Fed. Reg. 3432
(Jan. 25, 2007). See www.whitehouse.gov/sites/default/files/omb/memoranda/fy2007/m07-07.pdf.
Significant guidance is non-binding and does not create or impose new legal requirements. The
Department is issuing this letter to provide State and local educational agencies, including charter
schools that operate as LEAs and charter schools that are part of traditional LEAs, with
information to assist them in meeting their obligations under the IDEA and its implementing
regulations. 20 U.S.C. 1400 et seq.; 34 CFR Part 300. This letter also provides members of the
public with information about their rights under the laws and regulations.
If you are interested in commenting on this letter or have questions, please send them to the Office
of Special Education and Rehabilitative Services by email at IDEAcharterschools@ed.gov, by
phone at 202-245-7468 (TDD 800-877-8339), or by mail to the U.S. Department of Education,
550 12th Street, SW., Potomac Center Plaza, room 5319, Washington, D.C. 20202. For further
information about the Department’s guidance processes, please visit
www.ed.gov/policy/gen/guid/significant-guidance.html.

U.S. Department of Education, Office of Special Education and Rehabilitative Services,
Frequently Asked Questions about the Rights of Students with Disabilities in Public Charter
Schools under the Individuals with Disabilities Education Act (December 28, 2016)
The Office of Special Education and Rehabilitative Services (OSERS) is issuing this guidance to
provide charter schools, States, State educational agencies (SEAs), local educational agencies
(LEAs), other public agencies, parents, and other stakeholders with information regarding the
rights of children with disabilities attending charter schools and their parents under the
Individuals with Disabilities Education Act (IDEA or Act). Specifically, the guidance emphasizes
that children with disabilities who attend public charter schools and their parents retain all rights
and protections under Part B of IDEA just as they would if the children were enrolled in other
public schools. The Questions and Answers included in this document also address questions
regarding IDEA requirements governing the provision of a free appropriate public education
(FAPE) to IDEA-eligible students attending charter schools, child find and evaluations,
placement procedures, procedural safeguards, IDEA funding and IDEA obligations related to
charter school closures, and other topics. This guidance is being released jointly with guidance
from the United States Department of Education’s (ED’s or Department’s) Office for Civil
Rights (OCR) addressing the rights of students with disabilities under Section 504 of the
Rehabilitation Act of 1973 (Section 504) available at:
http://www2.ed.gov/about/offices/list/ocr/docs/dcl-faq-201612-504-charter-school.pdf.

Page ii

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

Table of Contents
Overview
1. Why have ED’s OSERS and OCR issued separate guidance documents about the rights of
students with disabilities in charter schools? ...................................................................................... 1
2. What is the purpose of the IDEA? ...................................................................................................... 1
3. How are charter schools defined under the IDEA Part B regulations? ............................................... 1

4. Who is a child with a disability under IDEA? .............................................................................. 3
5. Do children with disabilities who attend charter schools and their parents retain all
rights and protections under Part B of IDEA? .............................................................................. 3
Treatment of Charter Schools under IDEA
6. How are charter schools treated under IDEA? ............................................................................. 3
7. What are the responsibilities of an LEA when a charter school is a public school of
an LEA? ............................................................................................................................................. 4
8. What are a charter school LEA’s responsibilities under IDEA? ................................................ 4
9. What is the SEA’s responsibility for general supervision of the education of children
with disabilities attending charter schools under IDEA? ............................................................ 5
10. Does a charter school authorizer have responsibilities under IDEA? ....................................... 6
FAPE and Provision of Services
11. What is FAPE? .................................................................................................................................. 6
12. How do charter schools implement the requirement to provide FAPE? ................................... 7
13. What are a charter school’s responsibilities for serving a child with a disability once
that child is enrolled? ....................................................................................................................... 7
14. Are there limits on the amount or type of special education or related services that
can be provided to children with disabilities who attend charter schools? ............................... 8
15. What are a charter school’s obligations when a child who had an IEP in his or her
previous school district enrolls in a charter school LEA or a new LEA that includes
the charter school of enrollment? ................................................................................................... 9
16. What options are available when a charter school does not receive the IEP of a child
with a disability from the previous LEA? ................................................................................... 10
17. After implementing a child’s IEP, what actions must a charter school LEA, or an
LEA that includes a charter school, take if the charter school wants to change the
amount or type of services provided to the student?.................................................................. 11
18. Must children with disabilities attending charter schools be included in general
State and districtwide assessment programs? ............................................................................. 12
19. What requirements apply to children with disabilities attending charter schools with
respect to their participation in extracurricular and nonacademic activities?......................... 12

Page iii

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

20. Must a charter school LEA, or the LEA that includes the charter school, provide a
child with a disability the opportunity to participate in physical education classes? ............ 13
21. If the IEP of a child with a disability includes transportation, is the charter school
LEA or the LEA that includes the charter school responsible for providing that
transportation?................................................................................................................................. 13
22. Are children with disabilities who attend charter schools entitled to transition
services? ........................................................................................................................................... 13
Child Find/Evaluation
23. What happens if a charter school suspects that one of its students may be a child
with a disability? ............................................................................................................................. 14
24. How may a charter school implement a response to intervention (RTI) framework
as part of its child find process? ................................................................................................... 15
25. When is a reevaluation required for an IDEA-eligible child with a disability who
attends a charter school? ................................................................................................................ 15
Placement and LRE Requirements
26. What is a charter school’s obligation to educate eligible children with disabilities
under IDEA with their peers without disabilities? ..................................................................... 16
27. How do charter schools implement the IDEA placement requirements? ............................... 17
28. What procedures must be followed if the charter school’s current program cannot
provide FAPE based on the child’s IEP? ..................................................................................... 17
29. How are LRE requirements met if a charter school’s educational mission is to
provide services to children with a specific disability? ............................................................. 18
30. What are the responsibilities of a virtual (online) charter school to ensure the
provision of FAPE to children with disabilities? ........................................................................ 19
31. Can a charter school dis-enroll a child to prevent a child with disabilities from
returning to the school if the child fails to meet certain school requirements? ...................... 19
Procedural Safeguards
32. What procedural safeguards must be provided to children with disabilities attending
charter schools and their parents under IDEA? .......................................................................... 20
33. How does an IEP Team address the needs of a child with a disability attending a
charter school if the child’s behavior impedes the child’s learning or that of others? .......... 21
34. What disciplinary procedures apply to children with disabilities attending charter
schools? ............................................................................................................................................ 21
IDEA Funding
35. Are charter school LEAs eligible to receive subgrants under Part B of IDEA? .................... 23
36. What eligibility requirements must a charter school LEA meet in order to receive
funds under Part B of IDEA? ........................................................................................................ 23

Page iv

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

37. Do children with disabilities who attend a charter school that does not receive Part
B of IDEA funds from the SEA retain their rights under Part B of IDEA? ............................ 23
38. Does Part B of IDEA contain any provisions to ensure that newly-created charter
school LEAs receive the funds for which they are eligible? .................................................... 24
39. How are base payments calculated for charter school LEAs under IDEA? ........................... 24
40. How are base payment adjustments made for new or expanding charter school
LEAs?............................................................................................................................................... 24
41. How does an SEA calculate the population payment for a new or expanded charter
school LEA under the formulas? .................................................................................................. 25
42. How does an SEA calculate the poverty payment for a new or expanded charter
school LEA under the formulas? .................................................................................................. 25
43. May an eligible charter school LEA receive an IDEA subgrant even if the charter
school LEA is not serving any children with disabilities? ........................................................ 25
44. Are there funding requirements in Part B of IDEA that apply to LEAs that have
charter schools that are public schools within the LEA? .......................................................... 26
45. Are LEAs required to allocate Part B funds to eligible new or expanding charter
schools that are public schools within an LEA? What if the LEA provides Part B
funds to its other public schools? ................................................................................................. 26
Charter School Closures
46. When a charter school LEA that has received an IDEA Part B subgrant closes, what
happens to those funds? ................................................................................................................. 26
47. If a charter school closes, or if a closing is imminent, what responsibilities does the
charter school have with regard to equipment purchased with IDEA funds for
children with disabilities? .............................................................................................................. 26
48. If a charter school closes or if a closing is imminent, what responsibilities does the
charter school have with regard to its records for children with disabilities? ........................ 27
49. If a charter school closes, how does an LEA or SEA ensure that children with
disabilities who attended the closed charter school continue to receive FAPE? .................... 27
Other Topics
50. What responsibilities do charter schools have with regard to the transfer of records
of children with disabilities when such children leave a charter school? ............................... 28
51. Are representatives of charter schools required members of the State advisory panel
under 34 CFR §300.168? ............................................................................................................... 29

Page 1

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

Overview
1. Why have ED’s OSERS and OCR issued separate guidance documents about the rights
of students with disabilities in charter schools?
In recent years, stakeholders have advised OSERS and OCR of a need for more information
about the rights of students with disabilities who attend, or wish to attend, charter schools under
the laws for which OSERS (IDEA) and OCR (Section 504 of the Rehabilitation Act of 1973 and
Title II of the Americans with Disabilities Act of 1990, both as amended) are responsible. In
considering how best to address this need, OSERS and OCR determined that the laws for which
the respective offices are responsible are sufficiently different in terms of purposes, definitions of
the populations of students covered, and requirements, that two coordinated, but separate,
documents are necessary to outline with clarity the rights of students with disabilities in charter
schools under the respective laws. For this reason, OSERS and OCR have, in coordination,
issued separate guidance documents addressing the rights of students with disabilities in charter
schools under these complementary, but different, laws. 1
2. What is the purpose of the IDEA?
IDEA is the Federal law that assists States, and through them, LEAs, in providing special
education and related services to children with disabilities. The primary purpose of the IDEA
Part B program 2 is for States and school districts to make FAPE, as defined in the IDEA,
available to all eligible children with disabilities and to ensure that IDEA’s rights and protections
are afforded to eligible children and their parents. 3
3. How are charter schools defined under the IDEA Part B regulations?
While charter schools are established according to individual State charter school laws, the term
“charter school,” as used in this document and as defined in the current IDEA Part B regulations,
has the meaning of “charter school” in the Elementary and Secondary Education Act of 1965
1

See OCR guidance document, Frequently Asked Questions about the Rights of Students with Disabilities in Public
Charter Schools under Section 504 of the Rehabilitation Act of 1973, December 28, 2016,
http://www2.ed.gov/about/offices/list/ocr/docs/dcl-faq-201612-504-charter-school.pdf.
2
Part B of IDEA is a formula grant program, consisting of the Grants to States program authorized under section
611 of the Act and the Preschool Grants Program authorized under section 619 of the Act. States that meet specified
grant eligibility conditions receive grants (financial assistance) under Part B from the Department, and the amount of
each grant award is determined based on a statutory formula. Once a State receives its grant, it is able to retain a
specified amount of funds for administration and other authorized State-level activities. States distribute most of
their Part B grant awards by making subawards to eligible LEAs or school districts, including charter schools that
operate as LEAs, for use in accordance with Part B of the Act. 34 CFR §§300.705 and 300.816. Hereafter, this
document will include both programs (sections 611 and 619) when referring to Part B grants (to States) or Part B
subawards or subgrants (to LEAs).
3
The term “parent” means a biological or adoptive parent of a child; a foster parent, unless State law, regulations, or
contractual obligations with a State or local entity prohibit a foster parent from acting as a parent; a guardian
generally authorized to act as the child's parent, or authorized to make educational decisions for the child (but not
the State if the child is a ward of the State); an individual acting in the place of a biological or adoptive parent
(including a grandparent, stepparent, or other relative) with whom the child lives, or an individual who is legally
responsible for the child's welfare; or a surrogate parent who has been appointed in accordance with 34 CFR
§300.519. 34 CFR §300.30.

Page 2

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

(ESEA), as amended by the No Child Left Behind Act of 2001 (NCLB). 34 CFR §300.7. Because
the NCLB definition of “charter school” was recently amended by the Every Student Succeeds Act
of 2015 (ESSA), the ESSA definition of “charter school” applies for purposes of this document and
IDEA Part B. Section 4310(2) of the ESEA, as amended by the ESSA, provides that:
The term “charter school” means a public school that:
A In accordance with a specific State statute authorizing the granting of charters to schools,
is exempt from significant State or local rules that inhibit the flexible operation and
management of public schools, but not from any rules relating to the other requirements
of this paragraph [the paragraph that sets forth the Federal definition];
B Is created by a developer as a public school, or is adapted by a developer from an existing
public school, and is operated under public supervision and direction;
C Operates in pursuit of a specific set of educational objectives determined by the school’s
developer and agreed to by the authorized public chartering agency;
D Provides a program of elementary or secondary education, or both;
E Is nonsectarian in its programs, admissions policies, employment practices, and all other
operations, and is not affiliated with a sectarian school or religious institution;
F Does not charge tuition;
G Complies with the Age Discrimination Act of 1975 [42 U.S.C. 6101 et seq.], title VI of
the Civil Rights Act of 1964 [42 U.S.C. 2000d et seq.], title IX of the Education
Amendments of 1972 [20 U.S.C. 1681 et seq.], section 504 of the Rehabilitation Act of
1973 [29 U.S.C. 794], the Americans with Disabilities Act of 1990 [42 U.S.C. 12101 et
seq.], section 444 of the General Education Provisions Act [20 U.S.C. 1232g] (commonly
referred to as the “Family Educational Rights and Privacy Act of 1974”), and Part B of
the Individuals with Disabilities Education Act [20 U.S.C. 1411 et seq.];
H Is a school to which parents choose to send their children, and that—
i. Admits students on the basis of a lottery, consistent with section 4303(c)(3)(A) of the
ESEA, if more students apply for admission than can be accommodated; or
ii. In the case of a school that has an affiliated charter school (such as a school that is
part of the same network of schools), automatically enrolls students who are enrolled
in the immediate prior grade level of the affiliated charter school and, for any
additional student openings or student openings created through regular attrition in
student enrollment in the affiliated charter school and the enrolling school, admits
students on the basis of a lottery as described above;
I

Agrees to comply with the same Federal and State audit requirements as do other
elementary schools and secondary schools in the State, unless such State audit
requirements are waived by the State;

Page 3

J

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

Meets all applicable Federal, State, and local health and safety requirements;

K Operates in accordance with State law;
L Has a written performance contract with the authorized public chartering agency in the
State that includes a description of how student performance will be measured in charter
schools pursuant to State assessments that are required of other schools and pursuant to
any other assessments mutually agreeable to the authorized public chartering agency and
the charter school; and
M May serve students in early childhood education programs or postsecondary students.
20 U.S.C. §7221i(2).
4. Who is a child with a disability under IDEA?
A child with a disability is a child evaluated in accordance with 34 CFR §§300.304 through
300.311, as having one or more specified disabilities 4 and who, because of disability, needs
special education and related services. Under IDEA, States provide special education and related
services to eligible children with disabilities who reside in the State and who are within a State’s
mandatory age range for the provision of FAPE. Entitlement to FAPE begins at a child’s third
birthday, and could last until the child’s 22nd birthday, depending on State law or practice, or the
order of any court, respecting the provision of public education to children of those age ranges.
34 CFR §300.102(a)(1).
5. Do children with disabilities who attend charter schools and their parents retain all
rights and protections under Part B of IDEA?
Yes, charter schools are public schools; therefore, children with disabilities who attend charter
schools and their parents retain all rights and protections under Part B of IDEA just as they
would if the children were enrolled in other public schools. 34 CFR §300.209(a). This is true
regardless of whether the charter school operates as an LEA under State law, is a public school of
an LEA, or is a nonprofit entity that is neither an LEA nor a public school of an LEA.
34 CFR §300.209. The specific rights and protections most relevant to charter school children
with disabilities and their parents are described more fully in the following Q’s & A’s.
Treatment of Charter Schools under IDEA
6. How are charter schools treated under IDEA?
The answer to this question depends upon how a charter school operates or is designated under
State law. As an initial matter, the State, through law, regulation, policies, and procedures, in
carrying out its general supervisory responsibility for all educational programs for children with
disabilities administered in the State, must address how a charter school fits into the State’s
process for administering IDEA subgrants and for ensuring that FAPE is made available to all
eligible children with disabilities. 34 CFR §§300.100 and 300.149(a). As a practical matter, most
4

For a list of specific disability categories and their regulatory definitions, see 34 CFR §300.8.

Page 4

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

States utilize a structure that allocates IDEA subgrants to eligible LEAs, which, in turn, have
initial or primary responsibility for ensuring FAPE. Section 300.209 also addresses the possible
assignment of initial FAPE responsibilities, and includes a requirement for equitable treatment of
charter schools within an LEA. The regulation establishes three options: 1) charter schools can
be public schools of the LEA; 2) charter schools can be LEAs themselves; or 3) charter schools
can be nonprofit entities that are neither LEAs nor schools of an LEA. 5 Notwithstanding these
three categories, State law may designate another public entity, such as another LEA, as initially
responsible for ensuring that IDEA requirements are met for children with disabilities attending a
charter school. Whether or not a State or SEA assigns primary or initial FAPE responsibilities to
another entity, OSERS expects that the responsible entity or agency will have the ability and
capacity to either provide or ensure the provision of FAPE and meet applicable IDEA
requirements. See, e.g., 34 CFR §§300.200-300.224. It is important to note that, regardless of
any assignment of responsibility for ensuring that the requirements of Part B of IDEA are met,
the SEA is not relieved of its IDEA Part B responsibilities and retains ultimate responsibility for
ensuring the provision of FAPE under IDEA. See Q&A #9 below and 34 CFR §§300.149(a) and
300.600.
7. What are the responsibilities of an LEA when a charter school is a public school of an
LEA?
For a charter school that is a public school of an LEA that receives an IDEA Part B subaward or
subgrant, the LEA must serve children with disabilities attending that charter school “in the same
manner as the LEA serves children with disabilities in its other schools, including providing
supplementary and related services on site at the charter school to the same extent that the LEA
has a policy or practice of providing such services on the site to its other public schools.”
34 CFR §300.209(b)(1)(i). Where a charter school is a school of an LEA, that LEA is responsible
for ensuring that children with disabilities in the charter school are provided FAPE consistent
with the requirements of IDEA, unless State law assigns responsibility to some other entity.
34 CFR §300.209(b)(2)(i).
8. What are a charter school LEA’s responsibilities under IDEA?
The second type of charter school mentioned in IDEA is a charter school that is its own LEA. To
operate as a charter school LEA that receives a subgrant and is responsible for implementing the
requirements of IDEA Part B, the charter school LEA must meet certain criteria. First, the charter
school LEA must meet the IDEA Part B definition of “LEA” in 34 CFR §300.28, which means
that it is legally constituted within a State for either administrative control or direction of, or to
perform a service function for public elementary or secondary schools in a city, county,
township, school district or other political subdivision of a State or a combination of districts or
counties. The question of whether a charter school is its own LEA or a public school within an
LEA generally is determined by State charter school law. Next, the charter school LEA must
establish its eligibility, consistent with section 613 of IDEA and 34 CFR §§300.200-300.213 to
receive a subgrant of IDEA Part B funds from the State. LEAs that receive these funds, including
5

This document primarily focuses on charter schools that operate as LEAs and charter schools that are public
schools of an LEA. Unless otherwise noted, this document does not address charter schools that are neither LEAs
nor schools of an LEA.

Page 5

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

charter school LEAs, must use them in accordance with Part B of IDEA for the purposes of
providing special education and related services to children with disabilities, and to ensure that
the rights of eligible children and their parents are protected. 34 CFR §300.705(a).
The charter school LEA is responsible for ensuring that the requirements of Part B of IDEA are
met, unless State law assigns responsibility to some other entity. 34 CFR §300.209(c). The
charter school LEA’s responsibilities are generally the same as any other LEA and include
implementing child find and conducting periodic evaluations and reevaluations, developing,
reviewing, and revising individualized education programs (IEPs), and providing or arranging
for the provision of required special education and related services in the child’s least restrictive
environment (LRE), affording eligible children and their parents procedural safeguards and due
process rights, and complying with the confidentiality of information requirements. 6
Accordingly, the charter school LEA must ensure that a child with a disability and his or her
parents are afforded all rights and protections specified in IDEA that they would have received if
the child were enrolled in another public school program. In instances where the charter school
LEA may not already have available the type of special education or related services necessary to
provide FAPE as specified in a student’s IEP, unless State law assigns responsibility to some
other entity, the charter school LEA must arrange to provide the services directly or, consistent
with the applicable State charter school law, may choose to contract with another service
provider to ensure the provision of the required special education and related services at no cost
to the parents.
9. What is the SEA’s responsibility for general supervision of the education of children
with disabilities attending charter schools under IDEA?
Each SEA has the statutory responsibility to exercise general supervision over all educational
programs for children with disabilities administered within the State, including programs for
children with disabilities in charter schools. The SEA is responsible for ensuring that all such
programs meet the educational standards of the SEA, including IDEA Part B requirements.
34 CFR §300.149(a)(2). As described in other sections of this document, specific IDEA Part B
responsibilities regarding charter schools depend upon how the State designates those schools
under State law consistent with applicable IDEA Part B requirements. As explained in Q&A #6
above, charter schools can operate as public schools of the LEA, as LEAs themselves, or as
nonprofit entities that are neither LEAs or schools of an LEA. Regardless of the charter school’s

The IDEA Part B regulations governing confidentiality of information, at 34 CFR §§300.610−300.626, contain
requirements which address inspection and review, amendment, and consent for disclosure of personally identifiable
information from education records collected, maintained, or used by participating agencies under Part B. Students
with disabilities attending charter schools and their parents are also protected by the Family Educational Rights and
Privacy Act (FERPA). 20 U.S.C. 1232g and 34 CFR part 99. More information about FERPA is available at:
www.ed.gov/fpco. Note that the Part B confidentiality of information provisions incorporate some of the FERPA
requirements but also include several provisions that are specifically related to children with disabilities. For more
information, see ED’s additional guidance regarding IDEA and FERPA Confidentiality Provisions released in June
2014, available at: www2.ed.gov/policy/gen/guid/ptac/pdf/idea-ferpa.pdf.
6

Page 6

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

status, the SEA retains the ultimate responsibility for ensuring that the requirements of Part B of
IDEA are met, consistent with 34 CFR §300.149. 7
10. Does a charter school authorizer have responsibilities under IDEA?
A charter school authorizer or “authorized public chartering agency,” as defined in the ESEA,
means an SEA, LEA or other public entity that has the authority pursuant to State law and
approved by the Secretary to authorize or approve a charter school. 20 U.S.C. § 7221(i)(1).
While IDEA does not assign any specific IDEA responsibilities to the charter school authorizer,
consistent with the definitions of authorizer and charter school in section 4310 of the ESSA,
OSERS expects that a charter school authorizer will be able to ensure that any charter school that
it authorizes complies with the terms of its charter as well as applicable Federal and State laws,
including other civil rights laws such as Title II of the Americans with Disabilities Act. In most
cases, the applicable State charter school law will specify the authorizer’s responsibilities.
Therefore, it is essential for the authorizer to be knowledgeable about IDEA requirements in
carrying out its State-imposed responsibilities. In some States, depending on State law,
authorizers may be LEAs, SEAs, or other entities. If this is the case, both LEAs and SEAs have
specific responsibilities assigned to them under IDEA, separate from their responsibilities as
authorizers, with respect to children with disabilities attending charter schools and their parents.
As noted in Q&A #9 above, IDEA requires each SEA to exercise general supervision over all
educational programs for children with disabilities in the State to ensure that all such programs
meet the educational standards of the SEA and IDEA Part B requirements. 34 CFR §300.149. As
a practical matter and as determined by State law, charter school authorizers often play a critical
role in educating charter schools about their responsibilities under IDEA and the regulations,
policies, and procedures for implementing an IDEA structure or methods of administration. In
addition, State charter school laws generally make authorizers responsible for ensuring that the
charter schools they authorize demonstrate that they have the capacity to comply with applicable
Federal and State laws, including IDEA requirements assigned to them as public schools of the
State. Therefore, authorizers should be knowledgeable about the requirements of IDEA necessary
to fulfill their responsibilities under State charter school laws to authorize, monitor, support, and
if necessary, close charter schools.
FAPE and Provision of Services
11. What is FAPE?
Under IDEA, FAPE is a statutory term. It is defined to include special education and related
services that: (a) are provided at public expense, under public supervision and direction, and
without charge; (b) meet the standards of the SEA, including IDEA Part B requirements; (c)
include an appropriate preschool, elementary school, or secondary school education in the State
7

If the charter school is not an LEA that receives IDEA Part B funds under 34 CFR §§300.705 and 300.816, or a
school that is part of an LEA that receives an IDEA Part B subaward or subgrant, then the SEA is responsible for
ensuring that children with disabilities are provided FAPE. There is nothing in IDEA that precludes the State from
assigning to another entity responsibility for ensuring that the requirements of IDEA are met with respect to children
with disabilities attending a particular charter school and their parents. However, the SEA must maintain ultimate
responsibility for ensuring compliance with IDEA, consistent with 34 CFR §300.149.

Page 7

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

involved; and (d) are provided in conformity with an IEP that meets the requirements of
34 CFR §§300.320 through 300.324. 34 CFR §300.17; see also 20 U.S.C. 1401(9). Further, each
child with a disability is entitled to receive FAPE in the LRE. 34 CFR §300.114-300.118.
12. How do charter schools implement the requirement to provide FAPE?
Under IDEA, the vehicle for ensuring the provision of FAPE to all students with disabilities,
including charter school students with disabilities, is a properly-developed IEP.
34 CFR §§300.101, 300.112, 300.201 and 300.17. Accordingly, all children with disabilities in
charter schools must receive special education and related services and supplementary aids and
services in accordance with the child’s IEP. The IEP is the written statement for a child with a
disability that is developed, reviewed, and revised in a meeting in accordance with §§300.320
through 300.324. 34 CFR §300.320(a).
As previously discussed, under 34 CFR §300.209(c)(2), charter schools that are LEAs are
responsible for ensuring the development and implementation of a child’s IEP and that FAPE is
provided in accordance with a child’s IEP, unless State law assigns responsibility to some other
entity. In the case of a charter school that is a public school of an LEA, that LEA is responsible
for ensuring the development and implementation of a child’s IEP and ensuring that FAPE is
provided in accordance with a child’s IEP, unless State law assigns responsibility to some other
entity. 34 CFR §300.209(b)(2).
13. What are a charter school’s responsibilities for serving a child with a disability once
that child is enrolled?
Under 34 CFR §300.323(a), at the beginning of each school year, each responsible public agency
must have in effect for each child with a disability in its jurisdiction an IEP that meets IDEA
requirements. If a charter school LEA is the responsible entity, the charter school LEA must
ensure that the child’s IEP Team, a group that includes school officials and the child’s parents
and the child, whenever appropriate, reviews the child’s IEP periodically, but not less than
annually, to ensure that the annual goals are being achieved, and revises the IEP as appropriate.
34 CFR §300.324(b)(1); see also 34 CFR §300.321 (IEP Team). Each LEA also must take steps
to ensure that one or both of the parents of a child with a disability are present at each IEP Team
meeting or are afforded the opportunity to participate. Parents must be notified of the meeting
early enough to ensure that they have an opportunity to attend, and the meeting must be
scheduled at a mutually agreed on time and place. 34 CFR §300.322(a). 8 In general, once a child
with a disability is enrolled in the charter school, the responsible public agency, commonly the
LEA, must convene a meeting of the IEP Team, to develop the child’s IEP. If the charter school
is its own LEA, that LEA would initiate and conduct the meeting. If the charter school is a public
school of an LEA, the LEA that includes the charter school must initiate and conduct the meeting
8

Note that under 34 CFR §300.324(a)(4), in making changes to a child’s IEP after the annual IEP Team meeting,
the parent and the public agency may agree not to convene an IEP Team meeting for the purposes of making those
changes, and instead may develop a written document to amend or modify the child’s current IEP. Further, under 34
CFR §300.324(a)(6), changes to the IEP may be made by the entire IEP Team at an IEP Team meeting, or by
amending the IEP rather than redrafting the entire IEP, as described in 34 CFR §300.324(a)(4). This regulation also
provides that upon request, parents must be given a copy of the revised IEP with the amendments incorporated.

Page 8

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

and ensure that the child’s IEP Team is appropriately convened so that the relevant IDEA
requirements are met. As a practical matter, IEP Team meetings are generally initiated at the
school level, but the LEA is responsible for conducting the meeting and for developing,
reviewing, and revising the child’s IEP. 34 CFR §§300.323(a) and (c) and 300.324(a)-(b). Each
child’s IEP must include, among other things, a statement of the child’s annual goals, including
academic and functional goals, the special education, related services and supplementary aids
and services, based on peer-reviewed research to the extent practicable, and the program
modifications or supports for school personnel. The program of services set out in the child’s IEP
must enable the child to advance appropriately toward attaining his or her annual goals and to be
involved and make progress in the general education curriculum, i.e., the same curriculum as for
nondisabled students. 34 CFR §300.324(a)(2) and (4).
Once the IEP is developed, the group charged with determining the child’s placement, which
includes other qualified professionals and the child’s parents, must then determine how to
implement the child’s IEP in accordance with IDEA’s LRE requirements.
34 CFR §300.116(a)(1), (2), and (b)(2); 34 CFR §300.327; see Q&A #26 for a further
explanation of IDEA’s placement requirements.
14. Are there limits on the amount or type of special education or related services that can
be provided to children with disabilities who attend charter schools?
No. Children with disabilities attending charter schools and their parents retain all rights under
Part B of IDEA, as they would in other public schools. 34 CFR §300.209(a). Therefore, a charter
school LEA or the LEA of which the charter school is a part may not unilaterally limit the
services it will provide a particular child with a disability. The charter school LEA, or the LEA
that includes the charter school, must provide a program of FAPE for the child in the LRE in
which the child’s IEP can be implemented, unless State law assigns responsibility to some other
entity. 34 CFR §300.209(b)-(c). The IEP Team, is responsible for determining the special
education and related services and supplementary aids and services necessary to make FAPE
available to a child with a disability. The IEP Team must base this decision on the unique needs
of the child, taking into account evaluation information as described at 34 CFR §§300.304 300.305. 34 CFR §300.324(a)(1). If a charter school is a public school of an LEA, the LEA of
which the charter school is a part must first consider whether the special education and related
services can be provided to the child at no cost to the parents in conformity with the child’s IEP
in the charter school, and if so, must implement the child’s IEP in the charter school. If FAPE
cannot be provided to the child in the charter school, the LEA of which the charter school is a
part must place the child in another public school program. Additionally, the child’s placement
team may determine that it is necessary to place a child in a private school at public expense as a
means of providing special education and related services to the child in accordance with
34 CFR §300.146. In this instance, the FAPE obligations to the child are the same as if the child
were attending any other public school of the LEA.
When the charter school is an LEA and a child’s IEP includes special education and related
services that the charter school LEA does not currently offer, the charter school LEA has several
options to address the child’s needs, which may be specified in the State’s charter school law. It
does not, however, have the option of refusing to ensure that the child is provided all necessary
special education and related services at public expense and at no cost to the parents in
accordance with the child’s IEP. To meet its FAPE responsibility to the child, which includes

Page 9

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

meeting IDEA’s LRE requirements, the charter school LEA could develop its own program of
services or, for example, could contract with other public or private providers, including other
LEAs, in order to provide required services, or otherwise arrange to provide the required
services. A charter school LEA also could place a child with a disability in a private school at
public expense in accordance with 34 CFR §300.146, as a means of meeting its FAPE
responsibilities to the child. The charter school LEA, or LEA of which a charter school is a part,
also could seek to use a State’s LEA high cost fund described in 34 CFR §300.704(c) to help
defray the cost of educating a particular high need child or high need children with disabilities, if
the State has exercised its option to reserve 10 percent of the funds that the State reserves for
other State-level activities for such a fund. OSERS also notes that these options are merely
examples and do not constitute an exhaustive list of how a charter school LEA may choose to
fulfill its responsibilities when it is the responsible public agency and the charter school LEA
does not currently offer the educational program required for the child in accordance with a
child’s IEP. The State’s charter school law generally will specify whether the charter school is its
own LEA or a school within an LEA for purposes of IDEA, including the charter school’s
responsibilities or options regarding the provision of FAPE.
15. What are a charter school’s obligations when a child who had an IEP in his or her
previous school district enrolls in a charter school LEA or a new LEA that includes the
charter school of enrollment?
Part B of IDEA contains requirements for IEPs when children with disabilities transfer into a
new LEA in the same school year, and these requirements are fully applicable to children with
IEPs who transfer from one LEA into a new charter school LEA or who transfer into a new
charter school that is part of an LEA. If a child with a disability who received special education
and related services pursuant to an IEP in a previous LEA transfers to a new LEA in the same
State and enrolls in a new school within the same school year, the new LEA must provide FAPE
to the child, even if the previous LEA failed to meet the annual review requirements because the
child moved. 34 CFR §300.323(e). The determination of what constitutes FAPE must be done in
consultation with the parents and includes services comparable to those described in the child’s
IEP from the previous LEA. These comparable services are provided until the new LEA either
(1) adopts the child’s IEP from the previous LEA; or (2) develops, adopts, and implements a new
IEP that meets the applicable requirements in 34 CFR §§300.320 through 300.324. In addition,
consistent with 34 CFR §300.323(e), the new LEA must take these steps within a reasonable
period of time to avoid any undue interruption in the provision of required special education and
related services.
Under 34 CFR §300.323(f), if a child with a disability who had an IEP that was in effect in a
previous LEA in another State transfers to an LEA in a new State, and enrolls in a new school
within the same school year, the new LEA (in consultation with the parents) must provide the
child with FAPE (including services comparable to those described in the child’s IEP from the
previous LEA), until the new LEA (1) conducts an evaluation pursuant to 34 CFR §§300.304
through 300.306 (if determined to be necessary by the new LEA); and, if appropriate, (2)
develops and implements a new IEP that meets the applicable requirements in
34 CFR §§300.320 through 300.324. Thus, if a child with a disability who had an IEP in a school
district in one State transfers to an LEA in a different State and enrolls in a charter school LEA or
a charter school that is a school of the LEA in the same school year, the new LEA must provide

Page 10

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

FAPE to the child with a disability through the provision of comparable services, until the new
LEA conducts its own evaluation and makes its own eligibility determination, if determined
necessary, and, if appropriate, develops a new IEP for the child.
The new LEA must take these steps within a reasonable period of time to avoid any undue
interruption in the provision of required special education and related services.
34 CFR §300.323(f). It is not permissible to require that a child who transfers from another State
with a current IEP to remain at home without receiving special education and related services
until a new IEP is developed by the new LEA. 9
16. What options are available when a charter school does not receive the IEP of a child
with a disability from the previous LEA?
The IDEA Part B regulations require that the new public agency in which the child with a
disability enrolls take reasonable steps to promptly obtain the child’s records, including the IEP
and supporting documents and any other records relating to the provision of special education or
related services to the child, from the previous public agency in which the child was enrolled;
and pursuant to 34 CFR §99.31(a)(2), the previous public agency in which the child was enrolled
must take reasonable steps to promptly respond to the request from the new public agency.
34 CFR §300.323(g).
After taking reasonable steps to obtain the child’s records from the public agency in which the
child was previously enrolled, including the IEP and supporting documents and any other records
relating to the provision of special education or related services to the child, if the new charter
school LEA or LEA that includes the charter school is not able to obtain the IEP from the
previous public agency or from the parent, the new public agency is not required to provide
special education and related services to the child pursuant to 34 CFR §300.323(e) and (f).
Even if the parent is unable to provide the child’s IEP from the previous public agency, if the
new charter school LEA, or LEA that includes the charter school, decides that an evaluation is
necessary because it has reason to suspect that the child has a disability, nothing in IDEA or its
implementing regulations would prevent the charter school from providing special education
services to the child while the evaluation is pending, subject to an agreement between the parent
and the new public agency. However, if the child receives special education and related services
while the evaluation is pending, the new charter school LEA, or LEA that includes the charter
school, still must ensure that the child’s evaluation, which would be considered an initial
evaluation, is conducted within 60 days of receiving parental consent for the evaluation or within
the State-established timeframe within which the evaluation must be conducted, in accordance
with 34 CFR §300.301(c)(1). Further, under 34 CFR §300.306(c)(1)-(2), if the new charter
school LEA, or LEA that includes the charter school, conducts an eligibility determination and
concludes that the child has a disability under 34 CFR §300.8 and needs special education and
related services, the new public agency still must develop and implement an IEP for the child in
9

See Question A-3 in the Department’s Questions and Answers on Individualized Education Programs (IEPs),
Evaluations, and Reevaluations available at:
http://idea.ed.gov/explore/view/p/%2Croot%2Cdynamic%2CQaCorner%2C3%2C See also 20 U.S.C.
1414(d)(2)(C)(i)(II) and (ii) and 34 CFR §300.323(f)-(g).

Page 11

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

accordance with applicable requirements in 34 CFR §§300.320 through 300.324, even though
the child is already receiving special education services from the new public agency.
If there is a dispute between the parent and the new public agency regarding whether an
evaluation is necessary or what special education and related services are needed to provide
FAPE to the child, the dispute could be resolved through the mediation procedures in
34 CFR §300.506 or, as appropriate, the due process procedures in 34 CFR §§300.507 through
300.516. If a due process complaint requesting a due process hearing is filed pursuant to
34 CFR §300.507, the public agency would treat the child as a general education student while
the due process complaint is pending. 71 Fed Reg 46540, 46682 (Aug. 14, 2006). 10
17. After implementing a child’s IEP, what actions must a charter school LEA, or an LEA
that includes a charter school, take if the charter school wants to change the amount or
type of services provided to the student?
If a charter school LEA or the LEA that includes the charter school believes that a child with a
disability requires a significant change in the amount or type of services, it generally would be
required to convene a meeting of the IEP team which includes one or both of the child’s parents,
to revise the child’s IEP. See 34 CFR §§300.321 and 300.324(b).Each child’s IEP must be
revised, as appropriate, to address any lack of expected progress toward the annual goals, and in
the general education curriculum, if appropriate, the results of any reevaluation conducted under
34 CFR §300.303, information about the child provided to, or by, the child’s parents, as
described in 34 CFR §300.305(a), the child’s anticipated needs, or other matters.
34 CFR §300.324(b)(1)(ii). If there are circumstances that prevent the IEP Team from meeting in
person, as described in footnote 6, it may be possible for the IEP to be amended without
conducting a meeting of the entire IEP Team. 34 CFR §300.324(a)(4)-(6).
The IDEA Part B regulations require that written notice be given to the parents of a child with a
disability a reasonable time before the public agency (in this case, the responsible LEA) (1)
proposes to initiate or change the identification, evaluation, or educational placement of the child
or the provision of FAPE to the child; or (2) refuses to initiate or change the identification,
evaluation, or educational placement of the child or the provision of FAPE to the child.
34 CFR §300.503(a)(1)-(2). The notice, which must explain the reasons for the agency’s
proposal or refusal, must be written in language understandable to the general public and
provided in the native language of the parent or other mode of communication used by the
parent, unless it is clearly not feasible to do so. 11 34 CFR §300.503(b)-(c). The District must
10

See Question A-2 in the Department’s Questions and Answers on Individualized Education Programs (IEPs),
Evaluations, and Reevaluations available at:
http://idea.ed.gov/explore/view/p/%2Croot%2Cdynamic%2CQaCorner%2C3%2C See also 20 U.S.C.
1414(d)(2)(C)(i)(II) and (ii) and 34 CFR §300.323(f)-(g).
11
Some students are both IDEA-eligible and English Learners (ELs), and some of the parents of these students are
limited English proficient (LEP). The IDEA and its regulations include requirements that apply to these populations,
and charter school LEAs and LEAs that include charter schools must comply with these IDEA requirements as well
as the applicable requirements in Title VI of the Civil Rights Act of 1964 and the Equal Educational Opportunities
Act (EEOA). For more information about these requirements, see Sections F and J of the DOJ and OCR, Dear
Colleague Letter: English Learner Students and Limited English Proficient Parents (Jan. 7, 2015), available at
http://www.ed.gov/ocr/letters/colleague-el-201501.pdf.

Page 12

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

provide the written notice to parents with a reasonable time for them to fully consider a proposed
change and respond to the action before the district implements the action. 12
These same requirements apply if a child with a disability attends a charter school that is a public
school of an LEA; however, the LEA of which the charter school is a part is responsible for
convening the IEP Team meeting to revise the child’s IEP, as appropriate, and for providing prior
written notice to the parents if a change in services is recommended.
18. Must children with disabilities attending charter schools be included in general State
and districtwide assessment programs?
Yes. As noted previously, children with disabilities who attend public charter schools and their
parents retain all rights under Part B of IDEA. 34 CFR §300.209(a). Accordingly, the IDEA Part
B requirements governing the participation of all children with disabilities in all general State
and districtwide assessment programs, including assessments described in section 1111 of the
Elementary and Secondary Education Act of 1965 (ESEA), apply to children with disabilities
attending public charter schools. These include requirements for ensuring that these children
receive appropriate accommodations and alternate assessments where necessary and as indicated
in their respective IEPs. 20 U.S.C. 1412(a)(16) and 34 CFR §300.160; 34 CFR §300.320(a)(6)
and 300.201. 13 Part B of IDEA requires States and LEAs to ensure that all children with
disabilities are included in all general State and districtwide assessment programs, including
assessments described under section 1111 of the ESEA, as amended by the No Child Left Behind
Act of 2001 (NCLB), 20 U.S.C. 6311, with appropriate accommodations and alternate
assessments where necessary and as indicated in their respective IEPs. 14 34 CFR §300.160(a)
and 300.201; see also 20 U.S.C. 1412(a)(16)(A) and 20 U.S.C. 1413(a)(1). IEP Teams must
ensure that each child’s IEP includes a statement of any individual appropriate accommodations
that are necessary to measure the academic achievement and functional performance of the child
on State and districtwide assessments. 34 CFR §300.320(a)(6).
19. What requirements apply to children with disabilities attending charter schools with
respect to their participation in extracurricular and nonacademic activities?
States must ensure that their public agencies, including charter school LEAs and LEAs that
include charter schools among their other public schools, take steps, including providing
supplementary aids and services determined appropriate and necessary by the child’s IEP Team,
to afford children with disabilities an equal opportunity for participation in nonacademic and
extracurricular services and activities. 34 CFR §300.107. If a charter school provides programs
or activities such as counseling services, athletics, transportation, health services, recreational
12

See Office of Special Education Programs (OSEP) Letter to Chandler (April 26, 2012), 59 IDELR 110, available
at https://www2.ed.gov/policy/speced/guid/idea/letters/2012-1/042612pwn1q2012.doc
13
In 2015, the ESEA was reauthorized by the Every Student Succeeds Act of 2015 (ESSA), Pub.L. 114–95 (Dec.
10, 2015). ESSA also amended the IDEA assessment provisions in 20 U.S.C. 1412(a)(16)(C). These changes, which
will apply to assessments conducted during the 2017-2018 school year, continue to require that all children with
disabilities, including children with disabilities attending public charter schools, participate in all general State and
district-wide assessment programs, including assessments described in section 1111 of the ESEA.

Page 13

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

activities, special interest groups or clubs sponsored by the public agency, referrals to agencies
that provide assistance to individuals with disabilities, and employment of students, including
both employment by the public agency and assistance in making outside employment available,
to nondisabled children, it also must provide these services and activities to children with
disabilities. 34 CFR §300.107. Additionally, the child’s IEP must include a statement of the
supplementary aids and services that the child needs to participate in nonacademic and
extracurricular services and activities offered at the charter school. 34 CFR §300.320(a)(4).
20. Must a charter school LEA, or the LEA that includes the charter school, provide a child
with a disability the opportunity to participate in physical education classes?
Generally, yes. Physical education services must be made available to every child with a
disability receiving FAPE, unless the LEA enrolls children without disabilities and does not
provide physical education to children without disabilities in the same grades. 34 CFR §300.108.
If necessary, charter school LEAs may consider partnering with nearby local school districts for
access to accessible playgrounds and other appropriate equipment. In addition, the definition of
“special education” in IDEA includes instruction in physical education. 34 CFR §300.39.
Therefore, for some children with disabilities instruction in physical education may be a part of
the special education included in their IEPs. For additional information, see “Creating Equal
Opportunities for Children and Youth with Disabilities to Participate in Physical Education and
Extracurricular Athletics” at https://www2.ed.gov/policy/speced/guid/idea/equal-pe.pdf.
21. If the IEP of a child with a disability includes transportation, is the charter school LEA
or the LEA that includes the charter school responsible for providing that
transportation?
Transportation is included as a related service under the regulations in 34 CFR §300.34(a) and
(c)(16). It includes travel to and from school and between schools; travel in and around school
buildings; and specialized equipment (such as special or adapted buses, lifts, and ramps), if
required to provide special transportation for a child with a disability. If a child with a disability
requires transportation as a related service, then the charter school LEA or the LEA that includes
the charter school is responsible for providing that transportation, unless State law assigns
responsibility to some other entity. For additional information regarding transportation services
for children with disabilities, see “Questions and Answers on Serving Children with Disabilities
Eligible for Transportation, November 2009” available at:
http://idea.ed.gov/explore/view/p/%2Croot%2Cdynamic%2CQaCorner%2C12%2C.
22. Are children with disabilities who attend charter schools entitled to transition services?
Yes. The requirements for transition services for children with disabilities are found in the IDEA
Part B regulations at 34 CFR §§300.320(b), 300.321(b), and 300.324(c). The definition of
“transition services” is found at 34 CFR §300.43. Charter school LEAs and LEAs that include
charter schools must comply with these requirements. The IEP for each child with a disability
must, beginning not later than the first IEP to be in effect when the child turns 16, or younger if
determined appropriate by the IEP Team, and updated annually thereafter, include:
(1) appropriate measurable postsecondary goals based upon age-appropriate transition
assessments related to training, education, employment, and, where appropriate, independent
living skills; and (2) the transition services (including courses of study) needed to assist the child
in reaching those goals. 34 CFR §300.320(b). Additionally, the public agency must invite a child

Page 14

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

with a disability to attend his/her IEP Team meeting if a purpose of the meeting will be the
consideration of the child’s postsecondary goals and the transition services needed to assist the
child in reaching those goals. 34 CFR §300.321(b)(1). If the child does not attend the IEP Team
meeting, the public agency must take other steps to ensure that the child's preferences and
interests are considered. 34 CFR §300.321(b)(2). To the extent appropriate, with the consent of
the parents or a child with a disability who has reached the age of majority under State law, the
public agency also must invite a representative of any participating agency that is likely to be
responsible for providing or paying for transition services. If a participating agency, other than
the educational public agency, fails to provide the transition services described in the IEP, the
public agency must reconvene the IEP Team to develop alternative strategies to meet the
transition objectives. 34 CFR §300.324(c)(1). To assist in meeting these requirements, OSERS
encourages charter schools, particularly charter school LEAs, to develop relationships with their
counterparts in relevant participating agencies, such as the State vocational rehabilitation agency,
to ensure that children with disabilities receive appropriate transition services to facilitate their
movement from secondary school to postsecondary education and activities.
For additional information regarding charter schools’ responsibilities regarding transition
services, see “Questions and Answers on Secondary Transition, September 2011,” and Section F
of “Questions and Answers on IEPs, Evaluations and Reevaluations, September 2011” available
at http://idea.ed.gov/explore/view/p/%2Croot%2Cdynamic%2CQaCorner%2C10%2C, and the
National Technical Assistance Center on Transition at http://transitionta.org/.
Child Find/Evaluation
23. What happens if a charter school suspects that one of its students may be a child with a
disability?
The child find requirements in IDEA require SEAs and LEAs to have policies and procedures in
effect to ensure that all children with disabilities residing in the State who need special education
and related services are identified, located, and evaluated, regardless of the severity of the
disability. This responsibility includes children who are suspected of having developmental
delays, as defined in 34 CFR §300.8(b), and highly mobile and migrant children with disabilities.
34 CFR §300.111(b)-(c). The child find requirements apply to children enrolled in charter
schools, regardless of whether the charter school operates as its own LEA or is a public school of
an LEA. 34 CFR §§300.111(a)(1)(i) and 300.201. If a child is enrolled in a charter school that is
part of an LEA, that LEA would be responsible for implementing child find requirements, unless
State law assigns responsibility to some other entity. If the child is attending a charter school that
operates as its own LEA, the charter school LEA would be responsible for implementing child
find requirements, unless State law assigns responsibility to some other entity.
The child find requirements permit referrals from any source that suspects a child may be
eligible for special education and related services. Child find activities typically involve a
screening process to determine whether the child should be referred for a full evaluation to
determine eligibility for special education and related services. Therefore, persons such as
employees of the LEA, including a charter school LEA, or other LEAs responsible for the
education of the child, may identify children who might need to be referred for an evaluation.
However, consistent with the child find requirements and with the parental consent requirements,

Page 15

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

either the child’s parent or a public agency (in this case, the charter school LEA or the LEA that
includes the charter school) may initiate a request for an initial evaluation to determine if the
child is a child with a disability 34 CFR §300.301(b). The evaluation must be conducted within
60 days of receiving parental consent or within the State-established timeline for conducting the
evaluation. 34 CFR §300.301(c)(1). 15
24. How may a charter school implement a response to intervention (RTI) framework as
part of its child find process?
If a charter school LEA or the LEA that includes the charter school implements a multi-tiered
instructional framework, often referred to as RTI, prior to referring a child for an evaluation
under IDEA, it is critical that the child find identification occurs in a timely manner and that no
procedures or practices result in delaying or denying this identification. A parent may request
an initial evaluation at any time to determine if his/her child is a child with a disability,
regardless of whether the child has participated in an RTI framework. 34 CFR §300.301(b). An
LEA, including a charter school LEA or an LEA that includes the charter school, may not
reject a referral or delay provision of an initial evaluation on the basis that a child has not
participated in an RTI framework. 34 CFR §300.309(c). If the charter school does not suspect
that the child has a disability, and denies the request for an initial evaluation, the responsible
LEA must provide prior written notice to the parents explaining why the public agency refuses
to conduct an initial evaluation and the information that was used as the basis for this decision
as well as a copy of the notice of procedural safeguards. 34 CFR §§300.503 and 300.504. The
parent can challenge this decision by requesting mediation under 34 CFR §300.506, filing a
due process complaint to request a due process hearing under 34 CFR §300.507, or filing a
State complaint under 34 CFR §300.153, to resolve the dispute regarding the child’s need for
an evaluation.
25. When is a reevaluation required for an IDEA-eligible child with a disability who
attends a charter school?
A reevaluation of each child with a disability attending a charter school must be conducted in
accordance with 34 CFR §§300.304 through 300.311 if the LEA determines that the educational
or related services needs, including improved academic achievement and functional performance
of the child, warrant a reevaluation; or if the child's parent or teacher requests a reevaluation. A
reevaluation conducted under IDEA may occur not more than once a year, unless the parent and
the LEA agree otherwise; and must occur at least once every 3 years, unless the parent and the
LEA agree that a reevaluation is unnecessary. 34 CFR §300.303. If the charter school operates as
its own LEA, absent an assignment of responsibility to some other entity, the charter school LEA
is responsible for ensuring that the reevaluation requirements in Part B of IDEA are met with
15

The timeframe described does not apply to a public agency if the parent of a child repeatedly fails or refuses to
produce the child for the evaluation; or a child enrolls in a school of another public agency after the relevant
timeframe has begun, and prior to a determination by the child's previous public agency as to whether the child is a
child with a disability under 34 CFR §300.8. This exception regarding a child enrolling in another public agency
applies only if the subsequent public agency is making sufficient progress to ensure a prompt completion of the
evaluation, and the parent and subsequent public agency agree to a specific time when the evaluation will be
completed. 34 CFR §300.301(d).

Page 16

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

respect to its children with disabilities. If the charter school is a public school of an LEA, absent
an assignment of responsibility to some other entity, the LEA must ensure that the reevaluation
requirements in Part B of IDEA are met with respect to the charter school’s children with
disabilities.
Placement and LRE Requirements
26. What is a charter school’s obligation to educate eligible children with disabilities under
IDEA with their peers without disabilities?
States must ensure that charter school LEAs and LEAs that include charter schools meet the LRE
requirements in Part B of IDEA. 34 CFR §§300.114(a)(1) and 300.201. The LRE provisions
require, to the maximum extent appropriate, that children with disabilities attending public
schools, including public charter schools, be educated with children who are nondisabled.
Further, special classes, separate schooling, or other removal of children with disabilities from
the regular education environment can occur only if the nature or severity of the disability is such
that education in regular classes with the use of supplementary aids and services cannot be
achieved satisfactorily. 34 CFR §300.114(a)(2).
The requirements for determining the placement of a child with a disability are included in the
IDEA Part B regulation at 34 CFR §300.116. Placement decisions must be made by a group of
persons (the placement team), including the parents and other persons knowledgeable about the
child, the meaning of the evaluation data, and the placement options. Each child’s placement
decision also must be made in conformity with IDEA’s LRE provisions. This means that the
placement decision must be determined at least annually and be based on the child's IEP.
34 CFR §300.116(a)-(b).
Under IDEA, the overriding rule is that placement decisions must be determined annually on an
individual, case-by-case basis, depending on each child’s unique needs and circumstances and
based on the child’s IEP. The recognition that no one single type of placement or service is
appropriate for every child with a disability is reflected in the requirement that LEAs make
available a range of placement options, known as a continuum of alternative placements, to meet
the needs of children with disabilities for special education and related services.
34 CFR §300.115. The requirement for the continuum of alternative placements reinforces the
importance of the individualized determination, not a one size fits all approach, in determining
what placement is the LRE for each child with a disability. The options on this continuum
include the alternative placements listed in the definition of special education at 34 CFR §300.39
(instruction in regular classes, special classes, special schools, home instruction, and instruction
in hospitals and institutions). 34 CFR §300.115(b)(1). The continuum also must make provision
for supplementary services (such as resource room or itinerant instruction) to be provided in
conjunction with regular class placement. 34 CFR §300.115(b)(2).
Before considering placement in a separate class or school, consistent with the LRE requirements
described above, the placement team must first consider whether the child can be placed in
regular classes with the use of supplementary aids and services. In all cases, however, placement
decisions must not be made solely on factors such as category of disability, severity of disability,
availability of special education and related services, configuration of the service delivery

Page 17

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

system, availability of space, or administrative convenience. 71 Fed. Reg. 46539, 46588
(August 14, 2006).
27. How do charter schools implement the IDEA placement requirements?
Under 34 CFR §300.209(c), public charter schools that are LEAs are responsible for ensuring
that the IEP and placement requirements of Part B of IDEA are met, unless State law assigns
responsibility to some other entity. In the case of a charter school that is a public school of an
LEA, under 34 CFR §300.209(b)(2), the LEA in which the charter school is located is
responsible for implementing a child’s IEP and placement, unless State law assigns responsibility
to some other entity.
28. What procedures must be followed if the charter school’s current program cannot
provide FAPE based on the child’s IEP?
Placement decisions must be made on an individual basis. If a charter school is its own LEA and
retains responsibility under State law for ensuring that the requirements of Part B of IDEA are
met, it is required to make available the range of placement options needed by the children with
disabilities enrolled in the charter school. 34 CFR §300.115. However, that responsibility rests
with the LEA if the charter school is a school of that LEA and State law has not assigned
responsibility to some other entity. If a charter school is part of an LEA, the LEA must serve
children with disabilities attending its charter school(s) in the same manner as the LEA serves
children with disabilities in its other schools, including providing supplementary and related
services on site at the charter school to the same extent that the LEA provides such services on
site to its other public schools. 34 CFR §300.209(b)(1)(i).
Consistent with 34 CFR §§300.114-300.116, the child’s placement team must select the
placement option on the continuum in which it determines that the child's IEP can be
implemented in the LRE. Any alternative placement selected for the child outside of the regular
educational environment must include appropriate opportunities for the child to interact with
nondisabled peers, to the maximum extent appropriate to meet the needs of the particular child.
In instances where the charter school LEA does not currently offer that setting (e.g., an out of
general education setting), the charter school LEA or other responsible LEA must arrange to
provide the services directly or, consistent with the applicable State charter school law, may
choose to contract with another LEA, including another charter school LEA, to provide the
necessary services and placement, at no cost to the parents.
Similarly, there could be a circumstance where a child with a disability requires supplementary
aids and services or related services, which are not currently available, that would facilitate the
child’s placement in a regular classroom. If a child with a disability requires supplementary and
related services in the regular classroom in order to be involved in and make progress in the
general education curriculum, then the charter school LEA may not limit or refuse to provide the
needed supports in an inclusive environment. This is because the charter school LEA is required
to make available a continuum of alternative placements if necessary to implement the child’s
IEP, and placement in regular classes is one of the options on the continuum.
34 CFR §300.115(b)(1). Similarly, the LEA that includes the charter school, consistent with the
LEA’s IDEA responsibility to make available a continuum of alternative placements, is not
relieved of its responsibility to meet the needs of its charter school children with disabilities.

Page 18

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

In a situation where the IEP and placement teams determine that the charter school LEA or the
LEA that includes the charter would not be able to implement the child’s IEP within the charter
school’s current program, the child is not without recourse. In this situation, the charter school
LEA, or the LEA that includes the charter school, must provide a program of FAPE for the child
in the least restrictive environment in which the child’s IEP can be implemented, unless State law
assigns responsibility to some other entity. 34 CFR §300.209(b)-(c). As noted in Q&A #14, the
charter school LEA, or the LEA that includes the charter school, has options as to how to fulfill
its responsibilities in this circumstance. Additionally, if a child’s parent disagrees with the
program offered by the charter school LEA or the LEA that includes the charter, he or she may
use any of the dispute resolution procedures discussed in Q&A #32.
29. How are LRE requirements met if a charter school’s educational mission is to provide
services to children with a specific disability?
Unless State law has assigned responsibility to some other entity, the charter school LEA or the
LEA that includes the charter school must ensure that the LRE requirements at
34 CFR §§300.114 through 300.117 are met for each eligible child with a disability. Before a
child with a disability is placed in a charter school established for a specific purpose related to
the education of children with specific disabilities (i.e., to provide services for children in a
specific disability category), the placement team must ensure that the child is able to receive a
program of FAPE consistent with his or her IEP. The child’s IEP must be designed to enable the
child to be involved and make progress in the general education curriculum, and specify the
extent, if any, that the child will not be able to participate in nonacademic and extracurricular
activities with nondisabled children, even for a portion of the school day. Accordingly, the
placement team must ensure that all elements of the child’s IEP can be implemented in the
proposed placement consistent with these requirements. 34 CFR §§300.114, 300.116 and
300.320(a)(4)-(5).
That is, charter school LEAs and LEAs that include charter schools must ensure the availability
of options on the continuum of placements discussed above, as necessary to implement the
child’s IEP. 16 In order to ensure a child’s appropriate inclusion in a regular class placement, the
continuum requirement also includes the provision of supplementary aids and services, including
resource room and itinerant instruction, in conjunction with regular class placement.
34 CFR §300.115(b). For example, if a child attending a charter school with an educational
mission related to providing services for children in a specific disability category requires an
inclusive setting for some portion of the day or more directed instruction for another portion of
the day, the responsible charter school LEA or LEA that includes the charter school must ensure
that the child receives the additional supported instruction, but also spends the required amount
of time determined by the IEP Team with nondisabled peers. If the charter school itself does not
maintain such a program, in order to do so, a charter school LEA, or LEA that includes the
charter school, may consider establishing a partnership with a nearby school where children with
disabilities can participate in activities and classes with nondisabled peers, in settings where they
can interact, model, and learn from students without disabilities in their age group, as
appropriate.
16

See OSEP Letter to Autin, 58 IDLR 51, (March 7, 2011).

Page 19

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

30. What are the responsibilities of a virtual (online) charter school to ensure the provision
of FAPE to children with disabilities?
If a virtual charter school is its own LEA and State law does not reassign IDEA responsibilities
to another entity, the virtual charter school LEA has the same IDEA responsibilities as any other
charter school LEA or LEA that includes a charter school. For example, virtual charter school
LEAs must: (1) ensure that each eligible child with a disability has FAPE available to him or her
in accordance with 34 CFR §§300.101 and 300.17; (2) implement the evaluation and eligibility
requirements in 34 CFR §§300.300-300.311; (3) carry out the IEP requirements in
34 CFR §§300.320 through 300.324, including those governing IEP content, IEP Team
participants, parent participation, when IEPs must be in effect, consideration of special factors,
the development, review, and revision of IEPs, secondary transition services and participation in
State and districtwide assessment programs; and (4) implement the requirements in
34 CFR §§300.114 through 300.117, regarding education in the least restrictive environment,
including ensuring the availability of a continuum of alternative placements to provide special
education and related services. In addition, if the virtual charter school is a public school of an
LEA that receives funds under 34 CFR §300.705, the LEA must serve children with disabilities
attending that virtual charter school in the same manner as the LEA serves children with
disabilities in its other schools and provide IDEA Part B funds on the same basis as it provides
them to its other schools. 34 CFR §300.209(b). For additional information, see OSERS’ Dear
Colleague Letter Regarding Education of Children with Disabilities Attending Public Virtual
Schools, released on August 5, 2016, available at:
http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/dcl--virtual-schools--08-05-2016.pdf.
31. Can a charter school dis-enroll a child to prevent a child with disabilities from
returning to the school if the child fails to meet certain school requirements?
Outside of a disciplinary action, which is subject to the procedures in 34 CFR §§300.530300.536, an action by a charter school that would require a child with disabilities to leave the
current school and attend another school generally would be subject to the placement procedures
described at 34 CFR §300.116. 17 In all instances, the placement of a child with a disability must
be determined annually and must be based on the child’s IEP, and the placement decision must
be made by a group of persons, including the parents, and other persons knowledgeable about the
child, the meaning of the evaluation data and placement options. 34 CFR §300.116(a)(1). Thus,
any decision regarding a potential change in placement must be made by the placement team as
required under Part B of IDEA, and the charter school is generally precluded from making a
unilateral change of placement without complying with these placement requirements.
The IDEA Part B regulations also require that written notice be given to the parents of a child with
a disability within a reasonable time before the LEA, including a charter school LEA, (1) proposes
to initiate or change the identification, evaluation, or educational placement of the child or the
provision of FAPE to the child; or (2) refuses to initiate or change the identification, evaluation, or
educational placement of the child or the provision of FAPE to the child. 34 CFR §300.503(a)(1)(2). If a charter school seeks to dis-enroll a child with a disability due to failure to meet a school17

For a discussion of how the closure of a charter school impacts the provision of FAPE to children with disabilities,
see Q&A #49.

Page 20

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

established policy or requirement that the school believes is essential to the student’s enrollment,
this would generally be considered a change in placement. Therefore, the responsible LEA
generally would be required to convene the IEP and placement teams to discuss the proposed
change. 34 CFR §300.324(b). The responsible LEA also must provide the parent with prior
written notice in the native language of the parent or other mode of communication used by the
parent, unless clearly not feasible to do so, explaining the reason for its proposed action.
34 CFR §300.503(b)-(c). It is important to note that under Section 504 there are also
requirements that apply to a proposed disenrollment of a child with a disability from a charter
school. See Question #15 in OCR guidance document, Frequently Asked Questions about the
Rights of Students with Disabilities in Public Charter Schools under Section 504 of the
Rehabilitation Act of 1973, December 28, 2016,
http://www2.ed.gov/about/offices/list/ocr/docs/dcl-faq-201612-504-charter-school.pdf.
As addressed in Q&A #32 below, IDEA affords parents of children with disabilities the
procedural safeguards and due process rights set out in 34 CFR §§300.500 through 300.536.
OSERS notes that during the pendency of any administrative or judicial proceedings regarding a
due process complaint notice requesting a due process hearing under 34 CFR §300.507, unless
the State or local agency and the parents of the child agree otherwise, the child involved in the
complaint must remain in his or her current educational placement. 34 CFR §300.518. Because
the charter school program would generally be considered the child’s current educational
placement, during the pendency of any administrative or judicial proceedings, the child generally
would have to remain in the charter school placement. For a discussion regarding removals from
and changes to a child’s placement based on disciplinary actions. See Q&A #34.
Procedural Safeguards
32. What procedural safeguards must be provided to children with disabilities attending
charter schools and their parents under IDEA?
Each SEA must ensure that children with disabilities attending charter schools and their parents
retain all rights under Part B of IDEA that are applicable to children with disabilities who attend
other public schools and their parents. 34 CFR §§300.209(a) and 300.149. IDEA accords parents
of children with disabilities the procedural safeguards and due process rights set out in
34 CFR §§300.500 through 300.536. If a parent of a child with a disability disagrees with a
decision of a public agency, whether a responsible charter school LEA or the responsible LEA
that includes the charter school, on any matter regarding the identification, evaluation, or
educational placement of the child, or the provision of FAPE to the child, the parent may seek to
use the mediation process in 34 CFR §300.506 or may file a due process complaint to request a
due process hearing pursuant to 34 CFR §§300.507 through 300.518. In addition, States must
have procedures for resolving any signed written complaint filed by an organization or
individual, including a complaint filed by an organization or individual from another State,
alleging that a public agency has violated a requirement of Part B of IDEA or the IDEA Part B
regulations. 34 CFR §§300.151 through 300.153. These IDEA Part B State complaint procedures
can be used to address allegations that a public agency, including a charter school that operates
as an LEA, an LEA that includes charter schools, or an SEA, has violated a requirement of Part
B of IDEA or the IDEA Part B regulations. In addition, many States offer alternative dispute
resolution procedures, such as IEP facilitation and parent engagement/early assistance.

Page 21

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

For more information on procedural safeguards and dispute resolution, see the Questions and
Answers on the IDEA Part B Dispute Resolution Procedures available at:
https://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/acccombinedosersdisputeresolutionqa
finalmemo-7-23-13.pdf . See also The National Center on Dispute Resolution in Special
Education at: http://www.directionservice.org/cadre/ and The Center for Parent Information and
Resources at: http://www.parentcenterhub.org/.
33. How does an IEP Team address the needs of a child with a disability attending a charter
school if the child’s behavior impedes the child’s learning or that of others?
In the case of a child whose behavior impedes the child’s learning or that of others, the IEP Team
must consider – and, when necessary to provide FAPE, include in the IEP – the use of positive
behavioral interventions and supports, and other strategies, to address that behavior.
34 CFR §§300.324(a)(2)(i) and (b)(2); and 300.320(a)(4). In a Dear Colleague Letter issued on
August 1, 2016, addressing positive behavioral interventions and supports in IEPs, OSERS
clarified that the failure to consider and provide for needed behavioral supports through the IEP
process is likely to result in a child not receiving a meaningful educational benefit or FAPE. In
addition, a failure to make behavioral supports available throughout a continuum of placements,
including in a regular education setting, could result in an inappropriately restrictive placement
and constitute a denial of placement in the LRE. It is important for charter school LEAs and
LEAs that include charter schools among their other public schools to ensure that needed
behavioral supports are provided through the IEP process as a way to prevent or reduce the types
of behavior that give rise to IDEA’s discipline procedures described in Q&A #34 below. For
more information see: OSEP Dear Colleague Letter on Ensuring Equity and Providing
Behavioral Supports to Students with Disabilities (August 1, 2016) available at:
https://www2.ed.gov/policy/gen/guid/school-discipline/files/dcl-on-pbis-in-ieps--08-01-2016.pdf
34. What disciplinary procedures apply to children with disabilities attending charter
schools?
Children with disabilities who attend charter schools and their parents retain all IDEA rights and
protections. 34 CFR §300.209(a). These IDEA rights and protections include the discipline
procedures in 34 CFR §§300.530 through 300.536. 18 In brief, school personnel may remove a
child with a disability who violates a code of student conduct from his or her current placement
to an appropriate interim alternative educational setting, another setting, or suspension for up to
10 consecutive school days in a school year (to the extent those alternatives are applied to
children without disabilities), and for additional removals of not more than 10 consecutive school
days in that same school year for separate incidents of misconduct, so long as those removals do
not constitute a change of placement. 34 CFR §300.530(b)(1). Under 34 CFR §300.536, a
disciplinary change of placement is a disciplinary removal of more than 10 consecutive school
days or a series of removals that total more than 10 school days in a school year that constitute a
18

Section 504 includes nondiscrimination requirements, including FAPE requirements, applicable in the context of
the administration of discipline. For additional information on those protections see Q&A #25 in the OCR guidance
document, Frequently Asked Questions about the Rights of Students with Disabilities in Public Charter Schools
under Section 504 of the Rehabilitation Act of 1973, December 28, 2016,
http://www2.ed.gov/about/offices/list/ocr/docs/dcl-faq-201612-504-charter-school.pdf.

Page 22

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

pattern of removals because of factors such as the length of each removal, the total amount of
time that a child has been removed, and the proximity of the removals to one another. Within 10
days of any decision to change the placement of a child with a disability because of a violation of
a code of student conduct, the responsible LEA (either the charter school LEA or the LEA that
includes the charter school), the parent, and relevant members of the child’s IEP Team must first
conduct a manifestation determination. This occurs through a review of all relevant information
in the student’s file, including the IEP, any teacher observations, and any relevant information
provided by the parents. The group must determine if the child’s behavior was caused by, or had
a direct and substantial relationship to, the child’s disability, or if the behavior was the direct
result of the LEA’s failure to implement the IEP. 34 CFR §300.530(e). If the behavior is
determined to be a manifestation of the child’s disability, the IEP Team either must conduct a
functional behavioral assessment unless one had already been conducted prior to the behavior
that resulted in a change in placement, and implement a behavioral intervention plan for the child
or review an existing behavioral intervention plan and modify it, if necessary, to address the
behavior. Also, unless the parent and the LEA agree to a change in placement, the child must be
returned to the placement from which he or she was removed. 34 CFR §300.530(f). An exception
to this requirement is that school personnel may remove a child with a disability from his or her
current placement to an appropriate interim alternative educational setting for up to 45 school
days without first determining whether the behavior is a manifestation of the child’s disability, if
the child commits specified weapons or drugs offenses or inflicts serious bodily injury 19 on
another person while at school, on school premises, or at a school function under the jurisdiction
of an SEA or LEA. 34 CFR §300.530(g). Beginning with the 11th day of a child’s removal from
the current placement in a school year for behavior determined not to be a manifestation of the
child’s disability or for behavior resulting from specified drugs or weapons offenses or serious
bodily injury described above, the IDEA requirements governing services are applicable.
34 CFR §300.530(d). Consistent with each disabled child’s right to FAPE, the child must (i)
continue to receive educational services, to the extent required in 34 CFR §300.101(a)so as to
enable the child to continue to participate in the general education curriculum, although in
another setting, and to progress toward meeting the goals set out in the child’s IEP; and (ii) must
receive, as appropriate, a functional behavioral assessment, and behavioral intervention services
and modifications that are designed to address the behavior violation so that it does not recur.
34 CFR §300.530(d)(1). See the remainder of 34 CFR §300.530(d) for a further explanation of
the requirements for services during disciplinary removals. Under 34 CFR §300.532(a), the
parent of a child with a disability who disagrees with any decision regarding placement under
§300.530, or with the manifestation determination under §300.530(e), or an LEA that believes
that maintaining the child’s current placement is substantially likely to result in injury to the
child or others, may appeal the decision by requesting an expedited due process hearing.
The Department’s guidance on discipline of children with disabilities (Questions and Answers on
Discipline Procedures, Revised June 2009) is available at:
http://idea.ed.gov/explore/view/p/%2Croot%2Cdynamic%2CQaCorner%2C7%2C; on dispute

19

As defined at 18 U.S.C. 1365(h)(3), the term serious bodily injury means bodily injury that involves—
1. A substantial risk of death; 2. Extreme physical pain; 3. Protracted and obvious disfigurement; or 4. Protracted
loss or impairment of the function of a bodily member, organ, or mental faculty.

Page 23

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

resolution (Questions and Answers on IDEA Part B Dispute Resolution Procedures, Revised July
2013) is available at: http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/index.html.
IDEA Funding
As described in footnote #1 of this document, funds are made available to States under the
Grants to States program authorized by section 611 of IDEA and the Preschool Grants program
authorized by section 619 of IDEA. These IDEA Part B funds are provided to assist States, and
through them, LEAs, including eligible charter school LEAs, in providing special education and
related services to children with disabilities. States are required to distribute any section 611 and
section 619 funds that the State does not reserve for State-level activities to eligible LEAs for use
in accordance with IDEA. Questions regarding a State’s IDEA allocations to LEAs, including
eligible charter school LEAs, should be directed to the SEA. Additional information regarding
LEA allocations, including how to calculate base payments and base payment adjustments under
IDEA, is available at https://osep.grads360.org/#program/fiscal
35. Are charter school LEAs eligible to receive subgrants under Part B of IDEA?
Yes. LEAs that meet the IDEA Part B definition at 34 CFR §300.28, including charter schools
that operate as LEAs under State law, and have established their eligibility under section 613 of
IDEA are eligible to receive a subgrant under section 611 and section 619 of IDEA.
34 CFR §§76.787, 300.705, and 300.815.
36. What eligibility requirements must a charter school LEA meet in order to receive funds
under Part B of IDEA?
In order to be eligible for assistance from its SEA, a charter school LEA must meet the eligibility
requirements in section 613 of IDEA. Among other requirements, the charter school LEA must
have in effect policies, procedures, and programs that are consistent with the State’s policies and
procedures in order to establish its eligibility for IDEA Part B subgrants. For example, the
charter school LEA must establish policies and procedures related to child find and conducting
individual evaluations, placement of children in the least restrictive environment, and
development and implementation of IEPs. 34 CFR §§76.788(c) and 300.201.
Other conditions relate to the use of IDEA Part B funds only to pay the excess costs of providing
special education and related services to children with disabilities; and to supplement, and not
supplant, State, local, and other Federal funds. In addition, except as provided in 34 CFR §§
300.204 and 300.205, funds awarded to LEAs under Part B of IDEA may not be used to reduce
the level of expenditures for the education of children with disabilities made by the LEA from
local, or State and local, funds below the level of those expenditures from the same source for
the preceding fiscal year. 34 CFR §§300.202-200.205; Appendix A and Appendix E to 34
CFR Part 300.
37. Do children with disabilities who attend a charter school that does not receive Part B of
IDEA funds from the SEA retain their rights under Part B of IDEA?
Yes. Children with disabilities attending charter schools and their parents retain all rights under
Part B of IDEA. 34 CFR §300.209(a). Even if the charter school receives no IDEA Part B funds,
children with disabilities attending the charter school retain their right to FAPE under Part B of

Page 24

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

IDEA. This is consistent with each SEA’s overarching responsibility to exercise general
supervision over all educational programs for children with disabilities in the State, and to ensure
the availability of FAPE for all disabled children residing in the State in mandatory age ranges.
These requirements apply regardless of the status of the charter school under State law. See
Q&A #6.
38. Does Part B of IDEA contain any provisions to ensure that newly-created charter school
LEAs receive the funds for which they are eligible?
Yes. Because the Department was aware that charter schools not in existence during the base
year might otherwise be prevented from receiving a base payment under the statutory formula,
the Department promulgated regulations for both the Grants to States and Preschool Grants
programs that require States to make base payment adjustments and provide part of the base
payment to new or reconfigured LEAs, including charter school LEAs. Requiring base payment
adjustments also ensures that available funds are distributed equitably among all LEAs in the
State. 34 CFR §§300.705(b)(2) and 300.816(b). The requirements for base payment adjustments
also apply to charter school LEAs that experience a significant expansion in enrollment, as
defined at 34 CFR §76.787. See also 20 U.S.C. 7221(e) (requiring SEAs to ensure that new and
expanding charter schools receive the Federal formula funds for which they are eligible within
five months), its implementing regulations at 34 CFR Part 76, Subpart H, and the Responses to
Questions 78-80 in the Department’s December 2000 guidance titled “How Does a State or Local
Educational Agency Allocate Funds to Charter Schools that are Opening for the First Time or
Significantly Expanding their Enrollment?” 20
39. How are base payments calculated for charter school LEAs under IDEA?
In making subgrants to LEAs each fiscal year, States must use a formula that includes a base
payment and any applicable base payment adjustments. The base payment is the amount the
eligible charter school LEA would have received under section 611 if the State had distributed 75
percent of its FFY 1999 section 611 subgrant and the amount the eligible charter school LEA
would have received under section 619 if the State had distributed 75 percent of its FFY 1997
section 619 subgrant. See 34 CFR §§300.705(b)(1) and 300.816(a).
40. How are base payment adjustments made for new or expanding charter school LEAs?
When calculating base payments for new or expanding charter school LEAs, States must use the
method described in 34 CFR §§300.705(b)(2)(i) and 300.816(b)(1). This requires adjusting base
allocations of affected LEAs based on the relative numbers of children with disabilities ages 3
through 21 for the Grants to States program, or ages 3 through 5 for the Preschool Grants
program, who are currently provided special education by each affected LEA. Thus, if a charter
school LEA opens for the first time or significantly expands its enrollment in a subsequent year,
the State must divide the base allocation for LEAs that would have been responsible for serving
20

Although the regulatory citations have not been updated to reflect the IDEA Part B regulations issued on August,
14, 2006 and December 1, 2008, the substance of the December 2000 Guidance remains applicable and is posted on
the Department’s Web site. (See: http://www2.ed.gov/policy/elsec/guid/cschools/cguidedec2000.pdf)

Page 25

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

children with disabilities now being served by the charter school LEA, among the charter school
LEA and affected LEAs based on the relative numbers of children with disabilities currently
provided special education by each of the affected LEAs. For a charter school LEA that received
a base payment of zero in its first year of operation, the State must adjust the base payment for
the first fiscal year after the first annual child count in which the LEA reports that it is serving
any children with disabilities.
41. How does an SEA calculate the population payment for a new or expanded charter
school LEA under the formulas?
The population payment (85 percent of the remaining flow-through funds after the base
payments are made) is an amount based on the eligible agency’s relative numbers of children
enrolled in public and private elementary and secondary schools within the LEA’s jurisdiction.
The population payment should be allocated to new or expanded charter school LEAs based on
the number of elementary and secondary school children enrolled in the charter school. The State
may not rely on enrollment data from a prior year in calculating the new or expanded charter
school’s population payment, even if population payments to other LEAs are based on a prior
year’s enrollment data. 34 CFR §76.791.
42. How does an SEA calculate the poverty payment for a new or expanded charter school
LEA under the formulas?
The poverty payment (15 percent of the remaining flow through funds after the base payments
are made) is an amount based on the eligible agency’s relative numbers of children living in
poverty, as determined by the SEA. The poverty factor chosen must be applied uniformly to all
eligible LEAs. For example, if the State uses aggregate data on children who are eligible for free
or reduced-price meals under the United States Department of Agriculture’s National School
Lunch Program, these data must be applied to the new or expanded charter school LEA to
determine its poverty payment. The State may not rely on enrollment or eligibility data from a
prior year in calculating the number of children living in poverty in a new or expanded charter
school LEA, even if poverty payments to other LEAs are based on data from a prior year.
34 CFR §76.791.
43. May an eligible charter school LEA receive an IDEA subgrant even if the charter
school LEA is not serving any children with disabilities?
Yes. All LEAs, including charter school LEAs, have a responsibility to identify and serve all
children with disabilities who need special education and related services. As stated above,
charter school LEAs must meet eligibility requirements in section 613 of IDEA in order to
receive IDEA Part B funds. There is no IDEA requirement that an LEA, including a charter
school LEA, must be serving children with disabilities to be eligible for a subgrant.
34 CFR §§300.705(a) and 300.815. If an eligible LEA, including a charter school LEA, is not
entitled to a base payment, that LEA’s subgrant would be based on population and poverty.
Requiring States to make subgrants to all eligible LEAs, including charter school LEAs, that
have no children with disabilities currently enrolled helps ensure that the LEAs have IDEA Part
B funds available if they are needed to conduct child find activities or to serve children with
disabilities who subsequently enroll or are identified during the school year.

Page 26

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

44. Are there funding requirements in Part B of IDEA that apply to LEAs that have charter
schools that are public schools within the LEA?
Yes. For charter schools that are public schools within an LEA, Part B of IDEA and its
implementing regulations require the LEA to submit a plan that provides an assurance to the SEA
that the LEA will: (a) serve children with disabilities attending those charter schools in the same
manner as the LEA serves children with disabilities in its other schools; and (b) provide IDEA
Part B funds to those charter schools in the same manner as it provides IDEA Part B funds to its
other schools. 20 U.S.C. §1413(a)(5); 34 CFR §§300.200 and 300.209(b).
45. Are LEAs required to allocate Part B funds to eligible new or expanding charter schools
that are public schools within an LEA? What if the LEA provides Part B funds to its
other public schools?
An LEA is not required to provide IDEA Part B funds to a new or expanding charter school that
is a public school within the LEA if the LEA does not provide IDEA Part B funds to other public
schools within the LEA. However, if an LEA provides IDEA Part B funds or services to public
schools within the LEA, the LEA must provide those funds or services in the same manner to
charter schools that are public schools within the LEA. 34 CFR §76.799; 34 CFR §300.209(b).
Charter School Closures
46. When a charter school LEA that has received an IDEA Part B subgrant closes, what
happens to those funds?
If a charter school LEA closes and leaves IDEA Part B funds unobligated, the SEA may
reallocate any funds not obligated by the closed charter school LEA to other LEAs in the State
that are not adequately providing special education and related services to all children with
disabilities residing in the areas served by those other LEAs. The SEA may also retain those
funds for use at the State level to the extent that the State has not reserved the maximum amount
of funds it is permitted to reserve for State-level activities. 34 CFR §§300.705(c) (Grants to
States) and 300.817(Preschool Grants). It is important for the SEA to have procedures that
include communication regarding the status of charter school LEAs to help ensure that grant
closeout, when required, is handled in a timely and appropriate manner.
47. If a charter school closes, or if a closing is imminent, what responsibilities does the
charter school have with regard to equipment purchased with IDEA funds for children
with disabilities?
If the charter school is a school of an LEA, then that LEA maintains responsibility for equipment
purchased with IDEA funds for children with disabilities. If the charter school is its own LEA
and has received an IDEA Part B subgrant, then the charter school LEA is responsible for
following the grant closeout procedures at 2 CFR §200.343 21 and the equipment requirements for
21

IDEA Part B funds are subject to the Uniform Administrative Requirements, Cost Principles, and Audit
Requirements for Federal Awards, codified at 2 CFR part 200 and commonly referred to as the “Uniform
Guidance.” The Uniform Guidance provisions at 2 CFR part 200 replace provisions previously found in the
Education Department General Administrative Regulations (EDGAR) at 34 CFR parts 74 and 80, and prior Office

Page 27

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

subgrantees, including disposition, at 2 CFR §200.313(c) through (e). Questions regarding
equipment requirements should be directed to the SEA.
48. If a charter school closes or if a closing is imminent, what responsibilities does the
charter school have with regard to its records for children with disabilities?
If the charter school’s records include personally identifiable information about a child with a
disability, those records continue to be subject to the protections in FERPA and IDEA’s
confidentiality of information provisions, the parents must continue to be afforded their right to
access the child’s education records in accordance with those laws. 34 CFR Part 99 (FERPA) and
34 CFR §§300.611 through 300.626 (IDEA). Ultimately though, each SEA is responsible for
ensuring compliance with IDEA, including responsibility to continue to make FAPE available to
eligible children with disabilities who attended a closed charter school. 34 CFR §300.149.
Nothing in IDEA precludes the State from assigning responsibilities related to the education of
children with disabilities and closing or closed charter schools to another entity, such as another
LEA.
49. If a charter school closes, how does an LEA or SEA ensure that children with
disabilities who attended the closed charter school continue to receive FAPE?
The SEA and its LEAs, including charter school LEAs, must make FAPE available to eligible
children with disabilities. If a charter school that is a school of an LEA closes, then the LEA that
included the closed charter school maintains responsibility for ensuring the provision of FAPE to
that school’s children with disabilities, unless State law assigns responsibility to some other
entity. 34 CFR §300.201. If a charter school that is an LEA closes, the SEA maintains
responsibility for ensuring the provision of FAPE to that school’s children with disabilities,
unless State law assigns responsibility to some other entity. 34 CFR §300.149. As stated in Q&A
#4, any other entity assigned responsibility must have the capacity to provide FAPE, and such
assignment does not diminish the SEA’s own responsibility.
A child with a disability does not relinquish his or her right to FAPE because a charter school
closes. The responsible LEA or SEA must ensure that an appropriate placement is proposed for
the child. Whether new placements proposed for children with disabilities as a result of a charter
school closure would constitute a change in educational placement would have to be determined
on a case-by-case basis. In determining whether a change in educational placement has occurred,
the responsible public agency must determine whether the proposed change would substantially
or materially alter the child's educational program. If such a change occurs, the public agency
must provide prior written notice. 34 CFR §300.503. If the proposed placement offers the same
educational program and opportunities for interaction with the child’s nondisabled peers as he or
she had during the placement at the charter school, the change in location alone would not

of Management and Budget (OMB) Circulars A-87 and A-133. The Uniform Guidance provision at 2 CFR
§200.343, governing grant closeout procedures, replaces the EDGAR provision previously found at 34 CFR §80.50.

Page 28

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

constitute a change in educational placement, and IDEA Part B's written prior notice
requirements would not be triggered. 22 See OSEP Letter to Fisher, 21 IDELR 992 (July 6, 1994).
Part B of IDEA provides that, unless the dispute involves placement during a disciplinary appeal
pursuant to 34 CFR §300.533, during the pendency of administrative or judicial proceedings
brought under section 615 of the Act, the child involved in the complaint must remain in his or
her current educational placement until the completion of such proceedings, unless the State or
LEA and the parents agree otherwise. This requirement is triggered when a due process
complaint notice requesting a due process hearing under 34 CFR §300.507 is filed.
34 CFR §300.518(a).
Normally, under this provision, an LEA or, in the case of a charter school LEA that closes, the
SEA, must maintain the child in his or her current educational placement, the charter school,
unless the parent and LEA agree otherwise. Since the charter school is closed, however, the LEA
or SEA would not be required to maintain a child with a disability at the charter school during
the pendency of any administrative or judicial proceedings. If the parents and LEA or SEA are
unable to agree on an interim placement or on a change of placement, the LEA or SEA may
satisfy the pendency requirement at 34 CFR §300.518, by maintaining the child in an educational
program that is substantially and materially the same as the student's placement at the charter
school, i.e., a placement that can properly implement the student’s IEP. See OSEP Letter to
Fisher, 21 IDELR 992 (July 6, 1994).
Other Topics
50. What responsibilities do charter schools have with regard to the transfer of records of
children with disabilities when such children leave a charter school?
To facilitate the child’s transition to a new school in a new LEA, different public agencies have
related responsibilities. The new public agency in which the child enrolls must take reasonable
steps to promptly obtain the child’s records, including the IEP and supporting documents and any
other records relating to the provision of special education or related services to the child, from
the previous public agency in which the child was enrolled, pursuant to 34 CFR §99.31(a)(2).
34 CFR §300.323(g)(1). Likewise, the charter school that operates as an LEA or the LEA that
includes the charter school must take reasonable steps to promptly respond to a new public
agency’s request to obtain the child’s records, including the IEP and supporting documents and
any other records relating to the provision of special education or related services to the child.
34 CFR §300.323(g)(2).

22

In the case of a charter school LEA closure during the school year, the child’s new placement will involve a
different LEA. Therefore, the in-State IEP transfer provisions in 34 CFR §300.323(e) would apply. The new LEA
would be required to provide FAPE to the child (including services comparable to those described in the child's IEP
from the previous LEA) until the new public agency either—(1) Adopts the child's IEP from the previous public
agency; or (2) Develops, adopts, and implements a new IEP that meets the applicable requirements in §§300.320
through 300.324.

Page 29

FAQs about the Rights of Students with Disabilities in Public Charter Schools under IDEA

51. Are representatives of charter schools required members of the State advisory panel
under 34 CFR §300.168?
Yes. The membership of the advisory panel must consist of members appointed by the Governor,
or any other official authorized under State law to make these appointments, that are
representative of the State population and are composed of individuals representative of a broad
range of constituencies involved in, or concerned with, the education of children with
disabilities. Among the representatives identified in IDEA and its regulations are representatives
of charter schools.

